El Juez Presidente Señor del Toro
emitió la opinión del tribunal.
Angel Rodríguez Velazquez inició un pleito en la Corte de Distrito de San Juan contra Francisco Fontes Cátala en reclamación de $1,297 por daños y perjuicios y solicitó que se asegurara la efectividad de la sentencia que pudiera dic-tarse mediante embargo de bienes del demandado previa la prestación por su parte de la fianza correspondiente.
Accedió la corte. Expidió el secretario mandamiento al marshal y éste siguiendo instrucciones escritas del abogado' del demandante embargó “todo sueldo o compensación que el demandado tenga devengado o devangare en lo sucesivo como empleado de The American Railroad Company of Porto *671Rico.” La notificación Lecha al Gerente de la compañía tiene fecha junio 9, 1935, y lee como signe:
“En cumplimiento de una orden de embargo espedida por esta honorable Corte en el caso de epígrafe, para asegurar la efectividad de la sentencia que pueda recaer en su día a favor del demandante Angel Rodríguez Velazquez y en contra del demandado Francisco Fontes Cátala, a quien reclama la suma de mil doscientos noventa y siete ($1,297) dólares por concepto de daños y perjuicios, he proce-dido a embargar con esta fecha todo sueldo o compensación 'que tenga devengado o devengare en lo sucesivo el demandado Francisco Fon-tes Cátala como empleado de The American Railroad Company of Porto Rico.
“Y por la presente se apercibe a usted que deberá retener en su poder todo sueldo o compensación que tenga devengado o devengare en lo sucesivo el referido Francisco Fontes Cátala como empleado de The American Railroad Co. of Porto Rico, hasta cubrir la referida suma de mil doscientos noventa y siete ($1,297) dólares que se re-clama en esta acción, no debiendo usted entregárselo a persona al-guna que no sea el márshal que suscribe hasta nueva orden del tribunal.”
En 12 de ag’osto siguiente los ahogados de ambas partes presentaron a la corte la siguiente estipulación:
“1. Que entre los bienes embargados en este caso, se encuentran las mensualidades que el demandado Francisco Fontes Cátala recibe como empleado de la American Railroad Company y ascendentes a la cantidad de $100 mensuales.
“2. Que los abogados suscribientes, con el consentimiento de sus respectivas partes han llegado al acuerdo de que solamente se em-barguen y queden embargados, mientras continue la sustanciación de este pleito, la cuarta parte de dicho sueldo, debiendo el márshal de esta corte, retener la misma y devolver al demandado Francisco Fontes Cátala el balance que se encuentre en su poder de lo ya em-bargado.”
Y el mismo día la corte resolvió:
“La corte aprueba la estipulación de las partes y por la presente ordena el levantamiento del embargo del sueldo del demandado en cuanto a tres cuartas (%.) partes del mismo, quedando subsistente únicamente en cuanto a una cuarta (Y^) parte, y se ordena ade-*672más, que se proceda a la devolución de la diferencia que liaya sido retenida en virtud die la orden de embargo.”
Así las cosas, en agosto 29, 1935, The American Railroad Company of Porto Rico presentó una moción titulada “de intervención” — “en el incidente de embargo en asegura-miento de sentencia.”
En ella alegó que el embargo trabado interrumpía el buen funcionamiento de su oficina y afectaba el servicio que pres-taba como compañía de servicio público que era, que no ha-bía ley que autorizara el embargo de sueldos de empleados en aseguramiento de sentencia, ni que impusiera a los patro-nos la obligación dé retener los sueldos de sus empleados, existiendo por el contrario la Ley núm. 17 de 1931 (Leyes de 1931, pág. 195) que ordena que ningún patrono podrá des-contar por ningún motivo parte del salario que devenguen sus obreros para ser pagado a otra persona. La súplica de su moción es así:
‘ ‘ Suplica se le releve de la obligación de deducir la cuarta parte de los haberes que devengue el demandado Francisco Fontes Cátala, en su carácter de empleado de The American Railroad Company of Porto Rico, declarando nulo el embargo trabado a tales efectos.”
Se opuso el demandante y la corte por resolución fundada de octubre 31, 1935, declaró sin lugar la moción de interven-ción.
No conforme la compañía, apeló para ante este tribunal. Señala en su alegato tres errores cometidos a su juicio por la corte sentenciadora al decidir que no podía intervenir en el litigio ni en su incidente de embargo, por falta de interés; al sostener que a virtud de lo estipulado por las partes en el pleito, no podía anularse el embargo, ni relevarse a la in-terventora de.las obligaciones de depositaría judicial que se le habían impuesto, y al declarar sin lugar su moción.
A nuestro juicio es tan claro que la American Railroad Company no. tiene interés en el litigio y por tanto que no puede intervenir en el mismo de acuerdo con la ley y la jurisprudencia sobre el particular, que omitiremos toda dis-*673cusión sobre ese punto. La misma Compañía así lo reco-noce pero sostiene que si bien no tiene interés en el litigio entre Rodríguez y Fontes, lo tiene en el embargo. Sus pro-pias palabras son:
“El interés ele la interventora apelante surgió sólo y exclusiva-mente de las actuaciones de las partes y de la propia corte al impo-nerle, sin su consentimiento y sin que exista precepto legal alguno para ello, la obligación de retener la cuarta parte del sueldo que devengue su empleado, basta nueva orden, o sea, la de constituir a la interventora apelante en depositaría judicial de bienes embar-gados. ’ ’
Y cita en apoyo de su posición lo resuelto por esta corte en el caso de Torres v. Corte Municipal, 35 D.P.R. 378. En efecto en dicto caso esta corte por medio de su Juez Asociado Sr. Aldrey, se expresó como sigue:
“En pleito seguido en una de las cortes municipales de esta ciudad para cobro de dinero fué decretado el aseguramiento de la. sentencia y el embargo de bienes del demandado, que es un em-pleado del Gobierno Insular, disponiéndose que el Auditor de Puerto-Rico dedujese cada mes la cuarta parte del sueldo del demandado y la remitiese a la Secretaría de la corte basta que se completase la cantidad reclamada, lo que le fué notificado.
“No habiendo comparecido el-demandado a contestar la demanda el secretario registró sentencia por su rebeldía y pocos días después el Auditor Interino de Puerto Rico presentó escrito a la corte so-licitando le permitiera' intervenir especialmente y presentar moción para que'se anulase diebo embargo, exponiendo que la orden de embargo que se le notificó tiende a interrumpir y menoscabar el buen funcionamiento de su oficina, que lo es del Pueblo de Puerto Rico: que no existe ley que de modo expreso autorice el embargo de los sueldos de los funcionarios y empleados del Gobierno Insular o la deducción de los haberes que devenguen mientras se encuentran en poder’ del Tesorero de Puerto Rico y que dicho embargo es contraria al interés público.
“Se opuso el demandante a esa intervención pero la corte municipal la permitió y después de oír a las partes sobre la nulidad soli-citada resolvió declarando nulo el embargo verificado. Contra esas resoluciones interpuso el demandante recurso die certiorari ante la. Corte de Distrito de San Juan la que expidió el auto y después d& *674oír a ambas partes lo dejó sin efecto fundándose en que el Auditor Interino tenía derecho para intervenir y en que los sueldos de los empleados públicos no pueden ser embargados, resolución que motiva .esta apelación interpuesta por la parte a quien perjudiea.
“Cuatro son los motivos alegados por el apelante para que revo-lquemos esa resolución pero pueden concretarse en los dos siguientes: ■que la corte inferior no debió permitir la intervención del Auditor Interino de Puerto Rico declarando que tenía interés para intervenir y permitirla después de dictada sentencia; que no debió resolver si •el sueldo de los empleados públicos puede ser embargado o no, con-iundiendo el derecho a ser oído con el de una resolución favorable.
■“Alega el apelante en apoyo del primer motivo que el artículo 72 del Código de Enjuiciamiento Civil sólo permite intervenir en los pleitos antes de la celebración del juicio a las personas que tuvieren interés en el asunto en litigio, en el éxito de cualquiera de las partes o algún derecho en contra de ambas y qúe como el Auditor Interino de Puerto Rico no se halla en ninguna de esas condiciones y como el pleito está terminado entre la,s partes por sentencia no debió permi-tirse esa intervención.
“Es cierto que el Auditor de Puerto Rico no tiene interés material en el pleito en el sentido de que no le afecta la cuestión de si el demandado debe o no la cantidad que se le reclama por lo que no hizo alegación alguna en ese respecto en su solicitud para que se le permitiera intervenir y que el pleito ha terminado por sentencia contra el demandado por lo que claramente la intervención solicitada no puede fundarse en el precepto legal citado, pero como el Auditor fué notificado para que descontase una cuarta parte del sueldo del demandado como empleado público y la remitiera cada mes a la Se-cretaría de la corte municipal, si él no tiene obligación legal de ha-cer tales deducciones tenía derecho a ser relevado de la obligación que se le impuso y por esto podía solicitar de la corte que lo librase de ella. Por esto su solicitud aunque llamada de intervención na es la que autoriza el artículo 72 citado sino sencillamente una peti-ción de que se le relevara de la obligación impuesta y por esto no tenía que reunir los requisitos exigidos para aquélla por lo que la corte inferior no cometió error al declarar que el Auditor Interino de Puerto Rico pudo intervenir en ese pleito en la corte municipal en la forma especial en que lo bizo.
“La segunda cuestión propuesta por el apelante la funda en que en los autos de certiorari sólo pueden revisarse cuestiones de proce-dimiento o de jurisdicción, por lo que la corte inferior no podía resolver en el certiorari que se le presentó si los sueldos de los emplea-*675dos públicos son embargables o no. ’ Sin embargo, como él Auditor Interino alega que no está obligado a deducir una- parte del sueldo del demandado para entregarlo al secretario de la corte municipal porque no existe ley que autorice expresamente el embargo de los sueldos de los empleados públicos, tal cuestión envuelve la de juris-dicción de la corte para decretar el embargo del sueldo del deman-dado y para ordenar al Auditor que deduzca una parte de ese sueldo por lo que no cometió error la corte inferior al tratar y decidir esa cuestión en el certiorari que motiva esta apelación.”
Con la sola diferencia de que en el caso de Torres, súpra, ■se trataba de un empleado público y aquí se trat-a de un em-pleado de una corporación, el problema jurídico a resolver -en ambos, es igual.
Haciendo énfasis en la diferencia para no aplicar la ju-risprudencia, dice en su resolución la corte de distrito:
“Tampoco cabe invocar la teoría del caso de Torres v. Corte Municipal, 35 D.P.R. 378, en que el Auditor Insular de Puerto Rico so-licitó ser relevado de la obligación que le fué impuesta, en virtud de orden de embargo librada al efecto, de deducir una cuarta parte del sueldo de un empleado público, por las razones, entre otras, de ser dieba orden contraria al interés público y perjudicar al buen funcio-namiento del Gobierno de Puerto Rico, y de no existir ley que auto-rice el embargo de sueldos de funcionarios y empleados del gobierno .mientras se encuentran los haberes en poder del Tesorero de Puerto Rico. Una corporación privada, aunque explote una empresa de ser-vicio público, no se encuentra en la misma posición de privilegio que es inherente a los organismos y dependencias oficiales del gobierno y las prerrogativas propias de estos organismos no las disfrutan en ■modo alguno las entidades privadas. El trabajo puramente ofici-nesco que ocasiona a la peticionaria él cumplimiento de la orden de embargo es simple consecuencia de su condición de patrono del em-pleado demandado, y no constituye motivo bastante para que el tribunal proceda en su virtud a anular un embargo válidamente esta-blecido. Además, las relaciones del empleado público con el gobierno se rigen por estatuto distinto del qué regula las relaciones del em-pleado particular con su patrono.”
Sin embargo, dieba corte no fue congruente con su crite-rio. No se limitó a desestimar la petición, si que entró a considerarla en sus méritos y luego de concluir, por las rá-*676zones que expuso, que no los tenía, la declaró sin lugar. Y así de hecho siguió el procedimiento reconocido como válido por el caso de Torres, supra.
Se trata de una intervención especial, dentro de un inci-dente del pleito, a los efectos de fijar el deber de una persona extraña a quien se le impuso determinada obligación en rela-ción con el mismo.
Sólo se está obligado a cumplir órdenes legales. Supon-gamos que la compañía considerando ilegal la orden de embargo se hubiera negado a cumplirla y se le hubiere citado para responder del cargo de desacato ¿no hubiera tenido el derecho de discutir dentro del procedimiento la legalidad de la orden? Claro es que sí. Pues entonces ¿por qué no po-der hacerlo sin necesidad de recurrir a adoptar una posición tan arriesgada?
A nuestro juicio en cuanto al procedimiento a seguir no hay diferencia entre el repetido caso de Torres, supra, y éste que resolvemos. En tal virtud la cuestión planteada debe decidirse por sus méritos. Yendo a ellos, la corte sentenciadora se expresó así:
“El sueldo que devenga una persona empleada con un patrono o empresa particular es una propiedad de su exclusiva pertenencia, susceptible de embargo, como todos los demás bienes muebles o in-muebles que posea dicho empleado, con la excepción de aquellos bienes que la ley especialmente declara exentos de embargo o ejecución. El sueldo devengado en empresas privadas es, por consiguiente, em-bargable y susceptible de ejecución sin más limitaciones que aquéllas que fija el inciso 7 del artículo 249 del Código de Enjuiciamiento Civil de Puerto Rico, tal como ‘quedó enmendado por la Ley núm. 32 de 1919, al determinar que estarán exentas de ejecución las tres cuartas partes de lo que el deudor declarado tal en la sentencia, gane por servicios personales prestados en cualquier tiempo dentro de los 30 días anteriores al cumplimiento de la orden de ejecución o la prác-tica del embargo, cuando resulta por declaración escrita y jurada del deudor que dichos sueldos son necesarios para el sostenimiento de su familia mantenida en todo o en parte con su trabajo. Es evi-dente que si no concurren todos estos requisitos, no cabe alegarse la exención de las tres cuartas partes del sueldo.
*677“En resumen, llegamos a la conclusión de que el embargo ha sido válidamente establecido, y que, mediando una estipulación de las partes litigantes sobre la subsistencia de dicho embargo, el tribunal, cumpliendo con su deber, de asegurar la efectividad de la sentencia y haciendo uso de los poderes discrecionales que le confiere la ley, actuó derechamente al aprobar dicha estipulación, decretando en su virtud el embargo de la cuarta parte del sueldo que devenga el de-mandado, como medida equitativa de aseguramiento habida cuenta de la naturaleza especial del salario. En lo que concierne a las fun-ciones de depositaría judicial de los sueldos embargados, convenimos con la peticionaria en que ella no viene obligada por ley a retener bajo su custodia y contra su voluntad los bienes embargados. Pero a nuestro juicio, el remedio no es solicitar que se decrete la nulidad del embargo, sino depositar en poder del márshal de este tribunal las cantidades 'que se descuenten del sueldo del demandado.”
Con posterioridad a la presentación de los alegatos, aun-que con anterioridad a la vista del recurso, esta Corte decidió el caso de Diego Agüeros & Co. v. Heres, 50 D.P.R. 533, en el que la cuestión. aquí envuelta quedó terminantemente decidida en contra del criterio sustentado por la Corte sen-tenciadora en tanto en cuanto dicho criterio se extiende a sueldos no devengados aún a la fecha del embargo. Dijo esta corte por medio de su Juez Asociado Sr. Wolf:
“En los Estados Unidos continentales se sostiene casi universal-mente que salarios no devengados no pueden ser embargados. Alabama decidió lo contrario en el caso de Jasper Land Co. v. Riddle-sperger, 157 So. 231, y parece que el Estado de Nueva York tiene un estatuto que permite la ejecución o el embargo de sueldos futuros. El procedimiento en el Norte sería conocido por ‘trustee process’ o ‘garnishment’ de sueldos futuros.
“La teoría de la corte necesariamente debió ser, y lo es, que no existía cosa alguna que pudo haber sido alcanzada por ejecución; que salarios a devengar no constituyen cosas. De ordinario el de-recho del deudor a su sueldo no surge hasta que haya prestado sus servicios.
“La apelante sostiene que no hay nada en la ley que prohíba el embargo de salarios futuros', y estamos de acuerdo. Sin embargo, como hemos insinuado antes, generalmente una ejecución o embargo *678sólo procede contra una cosa en existencia. En gran parte el campo de un embargo o ejecución es limitado o extendido por disposiciones directas de'la ley..”
T aun en la opinión disidente del Juez Asociado Sr. Tra-vieso, se expresa:
“Es cierto que no existe en nuestras leyes precepto alguno que autorice al acreedor por sentencia a embargar salarios no devengados aún por su deudor. Y convengo en que una ejecución o embargo sólo procede contra una cosa en existencia.
“El deudor de una sentencia, que espera devengar salarios en el futuro, y su principal, que es quien ha de pagarlos, podrían ne-garse a acatar una orden de embargo como la expedida en el caso de autos.”
Resta sólo considerar la fuerza que tenga la estipulación de ambas partes aprobada por la corte. Por mucha que ella .sea no puede llegar a imponer una obligación que no. emana de la ley a una tercera persona en contra de su voluntad. En su consecuencia, habiendo asumido la compañía una acti-tud contraria a la estipulación, no cabe a virtud de la esti-pulación obligarla a cumplir contra su voluntad una orden que no emana de la ley.

Debe declararse con lugar el recurso, revocándose la re-solución apelada y dictándose otra declarando que la American Railroad Company of Porto Rico no viene obligada a cumplir la orden de embargo notificádale por el márshal de la corte de distrito en.jumo 9, 1935, en tanto en cuanto a sueldos no devengados a la fecha de la misma se refiere.

El Juez Asociado Señor Córdova Dávila no intervino.